O’Neill, J.
The single question to be decided by this court is: Was it an abuse of judicial discretion for the trial court to overrule the motion for mistrial which was based on the ground that there were the figures, thirty-five thousand (35,000), with a slant line through the last cipher on the back of the verdict form and that this constituted such an irregularity that it had a prejudicial effect upon the jury’s verdict, where there is no showing in the record that anyone connected with the parties, their counsel or the court had anything to do with the placing of the figures on the verdict form and no showing in the record that the figures had any effect upon the verdict of the jury.
This court is of the opinion that the trial court judge did everything that was properly possible by submitting a new and proper verdict form to the jury and instructing the jury to disregard the figures on the back of the original verdict form and in further instructing the jury that the jury should not consider these figures in any way in its deliberations.
The trial judge did not abuse his discretion under these circumstances in refusing to grant a motion for a mistrial.
*461The judgment of the Court of Appeals is hereby reversed, and the judgment of the Common Pleas Court is affirmed.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, Griffith, Herbert and Gibson, JJ., concur.